Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 1 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 2 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 3 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 4 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 5 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 6 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 7 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 8 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                     Signature Pages Page 9 of 10
Case 21-81070   Doc 1-1 Filed 08/25/21 Entered 08/25/21 14:07:53   Desc
                    Signature Pages Page 10 of 10
